Citation Nr: 9910500	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  93-18 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Esquire


WITNESSES AT HEARING ON APPEAL

The appellant and his parents


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1976 to 
November 1978.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.  The veteran then 
relocated to Alabama, and the claim has been processed 
through the Montgomery RO.

A hearing was held in February 1997, in Montgomery, Alabama, 
before Jack W. Blasingame, the Board member rendering the 
determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107 (West Supp. 1996)(amending 38 U.S.C.A. § 7102(b) (West 
1991)).  A transcript of the hearing was produced and has 
been included in the claims folder for review.


REMAND

In June 1997, the Board issued a decision that found that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for a mental condition.  Upon receiving 
notification of that decision, the veteran appealed to the 
United States Court of Veterans Appeals (hereinafter the 
Court).  [The name of the Court has since been changed to the 
United States Court of Appeals for Veterans Claims.]  On 
October 8, 1998, in the case of [redacted], the Court vacated 
and remanded the Board's June 1997 decision.  

Specifically, the Court held that the claim should be 
remanded and the case decided based on the pronouncements 
made by the U.S. Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  This case 
overturned the test for new and material evidence pronounced 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Accordingly, this case is REMANDED to the RO for 
readjudication in accordance with Hodge.  

In a letter to the RO, dated December 18, 1998, the veteran's 
attorney requested that a VA medical examination be 
conducted.  The attorney also notified the VA that Social 
Security Administration records exist that may have a bearing 
on the claim.  After reviewing the record, if it is 
determined that these records should be obtained and a VA 
medical examination conducted, said actions should be 
accomplished prior to the RO readjudicating the claim in 
accordance with Hodge.  If either one or both of these 
actions are not accomplished, the RO should note why it acted 
accordingly.  

If the decision remains unfavorable, the veteran and his 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.  No action is required of the veteran 
until he is contacted by the regional office.  The purpose of 
this REMAND is to ensure due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


	(CONTINUED ON NEXT PAGE)



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




